Citation Nr: 0816991	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-02 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from January 1941 to 
October 1945, and from September 1946 to April 1962.  He died 
in May 2003, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  A June 2003 certificate of death indicates that the 
veteran died in May 2003, at the age of 81.  The certificate 
of death lists the immediate cause of death as chronic 
obstructive pulmonary disorder (COPD) exacerbation, due to 
or as a consequence of left lower lobe pneumonia and gastro-
intestinal (GI) bleed with aspiration.

2.  At the time of the veteran's death, service connection 
was in effect for malaria.

3.  The medical evidence of record does not show that a 
disability of service origin or a service-connected 
disability caused or contributed to the veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by military service 
did not cause or contribute substantially or materially to 
cause the veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, a letter dated in September 2003 satisfied the 
duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  In addition, the Board does not find that a VA 
examination is necessary in this matter as the objective 
evidence of record does not suggest a causal link or nexus 
between the cause of the veteran's death and his military 
service and/or service-connected malaria.  Moreover, there is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim, to include the opportunity to 
present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2007).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b), 
(c).

The veteran died in May 2003 at the age of 81.  The 
certificate of death reported the immediate cause of death 
was COPD exacerbation, due to or as a consequence of left 
lower lobe pneumonia and GI bleeding with aspiration.

The appellant claims that the cause of the veteran's death 
was related to his active military service.  Specifically, 
she claims that his service-connected malaria contributed to 
cause his death.


At the time of the veteran's death, service connection was in 
effect for malaria, which had been rated as noncompensably (0 
percent) disabling since its initial grant of service 
connection, effective from September 1983.

The veteran's service medical records are negative for any 
diagnosis of COPD, left lower lobe pneumonia or GI bleeding.  
A review of his service medical records did reflect treatment 
for malaria in January 1943, October 1945 and April 1947.  
However, subsequent physical examinations, performed in 
October 1945, September 1946, October 1949, September 1958, 
October 1958, and December 1961, all listed the veteran's 
lungs, chest, and gastrointestinal system as normal.

The first post service evidence of COPD, left lower lobe 
pneumonia or GI bleeding is not shown until 1983.  In 
September 1983, the veteran sought treatment for history of 
frequent episodes of ventricular tachycardia.  Physical 
examination of his chest revealed decreased breath sounds, 
bilaterally, with a prolonged expiratory phase.  A 
hospitalization report, dated in December 1983, noted that 
the veteran underwent a right heart catheterization, times 
two.  The report included diagnoses of history of chest pain 
and bronchospastic airway disease.  A treatment report, dated 
in January 1984, revealed a diagnosis of COPD.  Pulmonary 
function tests, performed in July 1984, revealed an 
impression of severe airway obstruction.  A VA physical 
examination, performed in October 1984, noted the veteran's 
complaints of shortness of breath when climbing hills.  The 
report noted the veteran's history of smoking three and one-
half packs of cigarettes daily.  Physical examination 
revealed a normal genitourinary system.  The report concluded 
with a diagnosis of COPD.  

A VA examination, performed in September 1994, revealed a 
diagnosis of severe COPD, morbid obesity, history of 
congestive heart failure, and chronic stasis of the lower 
extremities secondary to chronic congestive heart failure.  A 
treatment report, dated in February 1995, noted that the 
veteran was hospitalized with complaints of chest pain and 
shortness of breath.  The report concluded with a primary 
diagnosis of acute bronchospasm.  It also listed secondary 
diagnoses of COPD secondary to tobaccoism, volume overload 
disorder, and atherosclerotic heart disease with multivessel 
coronary artery disease.

After reviewing the evidence of record, the Board finds that 
service connection for the cause of the veteran's death is 
not warranted.

There is no evidence of the veteran having incurred COPD, 
left lower lobe pneumonia, or GI bleeding with aspiration 
prior to 1983, which is over twenty years after the 
veteran's discharge from the service.  Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  The 
veteran's service medical records are negative for a 
diagnosis of COPD, left lower lobe pneumonia, and GI 
bleeding.  Accordingly, the medical evidence of record does 
not show that the cause of the veteran's death was related to 
military service.

Moreover, there is no medical evidence of record that finds 
that the veteran's service-connected malaria caused or 
contributed substantially or materially to the veteran's 
fatal disease process.  Accordingly, there is no competent 
evidence of record linking the veteran's fatal disease 
process to his active duty service or to a service-connected 
disorder.  

The appellant's statements alone are not sufficient to prove 
that the cause of the veteran's death was related to military 
service or to any service-connected disability.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
As she is not a physician, the appellant is not competent to 
make a determination that the cause of the veteran's death 
was related to military service or to any service-connected 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, service connection for the 
cause of the veteran's death is not warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


